DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 14, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein a part of the conductive layer is embedded in the substrate and other part of the conductive layer is protruded from the substrate.”
Applicant does not point out where is support for claim amendment. 
Entire specification does not disclose this limitation.  
If applicant does not agree the amendment introduced new matter, please clearly indicated where support for this amendment in the next action is. 
	Therefore, specification does not to reasonably convey to one skilled in the relevant art to understand the claimed invention. 
Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
	Claim 14 has same issue.

	Claims 2 – 13 and 20 has same issue because of claim dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (U.S. Patent Publication 20180196554 A1, Filed: 1/6/2017) in view of Lu et al. (U.S. Patent Publication 20160364062 A1, Published 12/15/2016, Assignee: BOE).


    PNG
    media_image1.png
    478
    816
    media_image1.png
    Greyscale

Regarding claim 1, Ishizaki discloses “A conductive structure, comprising: 
a substrate; (Fig. 7, [0052] “second substrate 31”) and 
a conductive layer (Fig. 7, combined first conductive layer 51 and second conductive layer 52 interprets as “a conductive layer”.  [0053]) arranged on the substrate,  
wherein a part of the conductive layer is embedded in the substrate (Fig. 7, first conductive layer 51 embedded in the second substrate 31. [0053]) and other part of the conductive layer is protruded from the substrate.  (Fig. 7, second conductive layer 52 is above the second substrate 31 [0053] [0054]) 
Ishizaki does not expressly use the term “a conductive layer”.

Lu discloses “a conductive layer”. ([0028] “conductive thin film” [0030] [0031]) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate conductive thin film by Lu into device of Ishizaki.  The suggestion/motivation would have been to save power. (Lu: [0028])
Regarding claim 2, Ishizaki and Lu disclose “wherein a material of the substrate is nanocellulose with a two-dimensional planar mesh structure”.  (Lu [0041] [0051])
Regarding claim 3, Ishizaki and Lu disclose “wherein a material of the conductive layer is a one-dimensional nanometer conductive material”.  (Lu [0027] – [0031])
Regarding claim 4, Ishizaki and Lu disclose “wherein the one- dimensional nanometer conductive material is embedded in the nanocellulose with the two-dimensional planar mesh structure to form an embedded overlap region”.  (Lu [0041] [0051])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (U.S. Patent Publication 20180196554 A1, Filed: 1/6/2017) in view of Lu et al. (U.S. Patent Publication 20160364062 A1, Published 12/15/2016, Assignee: BOE) and in view of Nagasaki et al. (U.S. Patent Publication 20170013842 A1).
Regarding claim 5, Ishizaki and Lu do not disclose “wherein the substrate is doped with a silver ion”.
 Nagasaki discloses “wherein the substrate is doped with a silver ion”. ([0019] [0039] [0056]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silver ion by Nagasaki into device of Ishizaki and Lu.  The suggestion/motivation would have been to save power. (Nagasaki: [0039])

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (U.S. Patent Publication 20180196554 A1, Filed: 1/6/2017) in view of Jang et al. (U.S. Patent Publication 20160132158 A1).
Regarding claim 6, Ishizaki discloses “A touch screen, comprising: 
a first substrate (Fig. 7, 21) and a second substrate (Fig. 7, 31) opposite to the first substrate, 
a first electrode (Fig. 7, pixel electrode 22) being provided on a side of the first substrate close to the second substrate; and 
a second electrode (Fig. 7, combine drive electrodes COML and touch detection electrode TDL as “second electrode”. [0052] [0053]) being provided on a side of the second substrate close to the first substrate, 
wherein a part of the first electrode is embedded in the first substrate other part of the first electrode is protruded from the first substrate and/or (Claim recites “or”, if following teach the limitation will satisfy this entire limitation)
other part of the second electrode is protruded from the second substrate.  (Fig. 7, touch detection electrode TDL is protruded the substrate 31)
Ishizaki does not disclose “a part of the second electrode is embedded in the second substrate”,
Jang discloses “a part of the second electrode is embedded in the second substrate”, (Fig. 5, block pizel embedded in substrate 10, [0057] – [0060]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode by Jang into device of Ishizaki.  The suggestion/motivation would have been to save power. (Jang: [0057])
Regarding claim 13, Ishizaki and Jang disclose “A touch display device, comprising: a display panel; (Jang Fig. 1, [0052] “touch screen panel”) and the touch screen according to claim 6”.  (Jang Fig. 1, [0052] “touch screen panel”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (U.S. Patent Publication 20180196554 A1, Filed: 1/6/2017) in view of Jang et al. (U.S. Patent Publication 20160132158 A1) in view of Vaseem et al. (U.S. Patent Publication 20180312710 A1).
Regarding claim 7, Ishizaki and Jang do not disclose “wherein a material of at least one selected from the group consisting of the first substrate and the second substrate is nanocellulose with a two-dimensional planar mesh structure”.  
Vaseem discloses “wherein a material of at least one selected from the group consisting of the first substrate and the second substrate is nanocellulose with a two-dimensional planar mesh structure”.  ([0113] [0133]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate substrate by Vaseem into device of Ishizaki and Jang.  The suggestion/motivation would have been to save power. (Vaseem: [0113])

Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (U.S. Patent Publication 20180196554 A1, Filed: 1/6/2017) in view of Jang et al. (U.S. Patent Publication 20160132158 A1) in view of Vaseem et al. (U.S. Patent Publication 20180312710 A1) in view of Mansky et al. (U.S. Patent Publication 20130273315 A1).
Regarding claim 8, Ishizaki, Jang and Vaseem do not disclose “wherein a surface of the first substrate facing away from the second substrate has a concave-convex structure, and 6the concave-convex structure and the first electrode are located at two opposite sides of the first substrate, respectively.”
Mansky discloses “wherein a surface of the first substrate facing away from the second substrate has a concave-convex structure, and 6the concave-convex structure and the first electrode are located at two opposite sides of the first substrate, respectively.” (Mansky Fig. 9, [0091] – [0096])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate concave-convex structure by Mansky into device of Ishizaki, Jang and Vaseem.  The suggestion/motivation would have been to improve efficiency. (Mansky: [0091])
Regarding claim 9, Ishizaki, Jang and Vaseem do not disclose “wherein a material of at least one selected from the group consisting of the first electrode and the second electrode is a one-dimensional nanometer conductive material”.
Mansky discloses “wherein a material of at least one selected from the group consisting of the first electrode and the second electrode is a one-dimensional nanometer conductive material”.  (Mansky [0040] [0048])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate conductive material by Mansky into device of Ishizaki, Jang and Vaseem.  The suggestion/motivation would have been to improve efficiency. (Mansky: [0091])
Regarding claim 10, Ishizaki, Jang, Vaseem and Mansky disclose “wherein the one- dimensional conductive material includes at least one selected from the group consisting of a conductive nanowire, a conductive nanotube, and a conductive nanorod”.  (Mansky [0003] – [0006] [0040] [0048])

Claims 11, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (U.S. Patent Publication 20180196554 A1, Filed: 1/6/2017) in view of Jang et al. (U.S. Patent Publication 20160132158 A1) in view of Nagasaki et al. (U.S. Patent Publication 20170013842 A1).
Regarding claim 11, Ishizaki and Jang do not disclose “wherein at least one selected from the group consisting of the first substrate and the second substrate is doped with a silver ion”.  
Nagasaki discloses “wherein at least one selected from the group consisting of the first substrate and the second substrate is doped with a silver ion”.  ([0019] [0039] [0056]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silver ion by Nagasaki into device of Ishizaki and Jang.  The suggestion/motivation would have been to save power. (Nagasaki: [0039])
Regarding claim 12, Ishizaki, Jang and Nagasaki disclose “wherein a plurality of spacers are arranged between the first substrate and the second substrate”.  (Ishizaki [0058] – [0064])
Regarding claim 20, Ishizaki, Jang and Nagasaki disclose “wherein the plurality of spacers have or substantially have the same height”. (Ishizaki [0058] – [0064])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Patent Publication 20160132158 A1) in view of Lu et al. (U.S. Patent Publication 20160364062 A1, Published 12/15/2016, Assignee: BOE).
Regarding claim 14, Jang discloses “A manufacturing method of a conductive structure, comprising: 
providing a substrate; ([0011] “substrate”) and 
forming a conductive layer ([0011] “the sensing electrodes”) on the substrate, 
wherein a part of the conductive layer is embedded in the substrate.  ([0011] “each of the sensing electrodes having a mesh structure, the mesh structures of the sensing electrodes and the pixels overlapping different portions of the substrate”) 
sensing electrode can conduct electricity. 

Jang does not expressly use the term “a conductive layer”.

Lu discloses “a conductive layer”. ([0028] “conductive thin film” [0030] [0031]) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate conductive thin film by Lu into device of Jang.  The suggestion/motivation would have been to save power. (Lu: [0028])

Alternately, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Patent Publication 20160132158 A1) in view of Mansky et al. (U.S. Patent Publication 20130273315 A1).
Regarding claim 14, Jang discloses “A manufacturing method of a conductive structure, comprising: 
providing a substrate; ([0011] “substrate”) and 
forming a conductive layer ([0011] “the sensing electrodes”) on the substrate, 
wherein a part of the conductive layer is embedded in the substrate.  ([0011] “each of the sensing electrodes having a mesh structure, the mesh structures of the sensing electrodes and the pixels overlapping different portions of the substrate”) 
sensing electrode can conduct electricity. 

Jang does not expressly use the term “a conductive layer”.

Mansky discloses “a conductive layer”. ([0063] “conductive layer“ [0074] [0091]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate conductive thin film by Mansky into device of Jang.  The suggestion/motivation would have been to save power. (Mansky: [0063])


Response to Arguments
Applicant’s argument on page 10 noted “Claims 1, 6 and 18 are independent.”
	The statement is incorrect because claimed invention has 4 independent claims
	Claims 1, 6, 14 and 18 are independent claims. 
	Applicant’s argument on page 10 noted “Claim 18 and its independent claims are allowable.”
The statement is incorrect. 
Claim 18 is an independent claim and claims 15 – 17 and 19 are depend on claim 18.
Applicant does not response to previously rejection for independent claim 14.
Therefore, Examiner maintained previously rejection for independent claim 14.
Applicant must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 15 – 19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693